DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-10, 12-15, 21-22, 24, 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-8, 10, 12-15, 21, 24, 26-27, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krikorian et al. (US2006/0095401).
To claim 1, Krikorian teach a method comprising:
	receiving, by an encoder, an encoding profile for encoding content (paragraph 0062, client can request suitable encoder setting);
	determining, based on the encoding profile (paragraph 0057, dynamic in nature and capable of real time changes to the encoder settings) and an encoding quality metric (paragraph, 0057, 0059, client/user may communicate any or all of these statistics, or any other data that reflects on the need to adjust the settings; user request may include an encoding quality indication), a modified encoding profile (paragraph 0035, dynamically adjusting the compression bit rate, frame rate, resolution, and filtering depending on a user request, the input content, available network bandwidth, or on any other data known to the processor);
	encoding, based on the modified encoding profile, the content; and 	sending the encoded content (paragraph 0064).

To claim 8, Krikorian teach a method (as explained in response to claim 1 above).

To claim 21, Krikorian teach an apparatus comprising: one or more processors; and memory comprising processor-executable instructions that, when executed by the one or more processors cause the apparatus to execute (as explained in response to claim 1 above).



To claim 5, Krikorian teach claim 1.
Krikorian teach wherein sending the encoded content comprises the encoded content to one or more user device (paragraph 0008, client devices).

To claim 7, Krikiorian teach claim 1.
Krikiorian teach wherein the content is associated with a content asset comprising a linear content channel (paragraph 0011, broadcasting in real time), and wherein the encoder is configured to encode the content in real-time as the content is received from a content source (paragraph 0062, programming channel or network streaming)

To claim 10, Krikorian teach claim 8.
Krikorian teach wherein determining the second encoding profile comprises modifying, based on the encoding quality metric, an encoder setting of the first encoding profile, wherein the encoder setting of the first encoding profile corresponds to a modified encoder setting of the second encoding profile (as explained in response to claim 1 above, adjust the encoder settings to the personal broadcaster dynamically). 

To claim 12, Krikorian teach claim 8.
Krikorian teach wherein the content comprises a program, and wherein the encoding quality metric is determined based on analysis of the program encoded by the first encoding profile (as explained in response to claim 1 above). 

To claim 13, Krikorian teach claim 8.
Krikorian teach wherein the first encoding profile comprises a bit rate setting, a resolution setting, or a combination thereof (paragraph 0035). 

To claim 14, Krikorian teach claim 8.
Krikorian teach wherein the content asset comprises a linear content channel, and wherein the encoder is configured to encode the content in real-time as the content is received from the content source (as explained in response to claim 7 above). 

To claim 15, Krikorian teach claim 8.
Krikorian teach further comprising sending, to one or more user devices, the content (as explained in response to claim 5 above). 

To claim 24, Krikorian teach claim 21.
Krikorian teach wherein the processor-executable instructions that, when executed by the one or more processors, cause the apparatus to send the encoded content, cause the apparatus to: send the encoded content to one or more user devices (as explained in response to claim 5 above).

To claim 26, Krikorian teach claim 1.
Krikorian teach wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to receive the encoding profile from a computing 

To claim 27, Krikorian teach claim 1.
Krikorian teach further comprising: determining a type of the content; and sending, by the encoder and to a computing device, an indication of the type of the content; and receiving, based on the indication of the type of the content, the encoding profile (paragraph 0061, by identifying the programming channel or network to which the personal broadcaster is tuned, which is sent from encoder, the client can request suitable encoder settings).

To claim 29, Krikorian teach claim 21.
Krikorian teach wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to: determine a type of the content; send, to a computing device, an indication of the type of the content; and receive, based on the indication of the type of the content, the encoding profile (as explained in response claim 27 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US2006/0095401) in view of Gopalan et al. (US2014/0059167).
To claim 3, Krikorian teach claim 1.
Krikiorian teach parameters indicating encoded video quality (paragraph 0126) and user may set desired encoder settings (paragraph 0059), but Krikorian do not expressly disclose further comprising sending the encoded content to an encoding quality analyzer.
	Gopalan teach an encoding quality analyzer at destination device to analyze encoding quality (Fig. 3B, paragraph 0164 of Gopalan, destination device/receiver analyzes encoding quality), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Krikorian, in order to provide user quality analysis for reference.



Claims 2, 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US2006/0095401) in view of O’Connor et al. (US2011/0116540).
To claim 2, Krikorian teach claim 27.
Krikorian teach wherein determining the type of the content comprises analyzing metadata associated with one or more programs associated with a content asset (paragraph 0062,  identifying the programming channel or network to which the personal broadcaster is tuned, 
	O’Connor teach determining the type of the content comprises analyzing metadata associated with one or more programs associated with a content asset (paragraphs 0008, 0023), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Krikorian, in order to provide channel identification.

To claim 9, Krikorian teach claim 8.
Krikorian and O’Connor teach further comprising determining, based on metadata, a type of the content, wherein the first encoding profile is selected, by the computing device, for the encoder to encode the content based on the type of the content (as explained in responses to claims 1-2 above). 

To claim 22, Krikorian teach claim 21.
Krikorian and O’Connor teach wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to determine a type of the content by analyzing metadata associated with one or more programs associated with a content asset (as explained in responses to claims 1-2 above).



Claims 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian et al. (US2006/0095401) in view of Reynolds et al. (US2004/0045030).
To claim 28, Krikorian claim 1.
Krikorian teach dynamic quality control for encoder (paragraphs 0118-0127), but Krikorian do not expressly disclose further comprising: comparing a metric of previously encoded content to a baseline metric; and determining, based on a difference between the metric of the previously encoded content and the baseline metric, the encoding quality metric.
	Reynold teach a system dynamically altering video encoding and compression settings (paragraph 0224), and wherein comparing a metric of previously encoded content to a baseline metric; and determining, based on a difference between the metric of the previously encoded content and the baseline metric, the encoding quality metric (paragraph 0198), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Krikorian, in order to further detail in QoS analysis.

To claim 30, Krikorian teach claim 21.
Krikorian and Reynold teach wherein the processor-executable instructions, when executed by the one or more processors, further cause the apparatus to: compare a metric of previously encoded content to a baseline metric; and determine, based on a difference between the metric of the previously encoded content and the baseline metric, the encoding quality metric (as explained in response to claim 28 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669